United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1532
Issued: January 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 5, 2017 appellant filed a timely appeal from a March 30, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right hip condition
as a consequence to his accepted December 11, 1996 employment injury.
FACTUAL HISTORY
On December 12, 1996 appellant, then a 43-year-old packer, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a strain on December 11, 1996 as a result of
“lifting, bending, stooping, and pulling” in the performance of duty. OWCP accepted the claim
1

5 U.S.C. § 8101 et seq.

for lumbar radiculopathy and aggravation of preexisting lumbosacral strain. By decision dated
January 21, 2003, it issued a schedule award for 18 percent permanent impairment of the left
lower extremity and 10 percent permanent impairment of the right lower extremity. By decision
dated September 29, 2009, OWCP issued a schedule award for an additional three percent
permanent impairment of the right lower extremity.
On June 13, 2014 appellant filed an occupational disease claim (Form CA-2) alleging that
he developed arthritis of the right hip, right groin, and neck due to factors of his federal
employment. He identified December 11, 1996 as the date that he first realized his conditions
were caused or aggravated by his employment.
In a letter dated December 19, 2014, OWCP advised appellant that it had received
notification of a possible consequential condition of right hip and groin arthritis in connection
with his accepted December 11, 1996 employment injury. It requested additional evidence and
afforded appellant 30 days to respond to its inquiries.
In response, appellant submitted two January 5, 2015 narrative statements detailing his
work history and the factual history of his claim.
A magnetic resonance imaging (MRI) scan of the lumbar spine dated September 18, 2014
revealed moderate central canal stenosis at L4-5, mild central canal stenosis at L2-3, L3-4, and
L5-S1, and multilevel degenerative changes.
In a January 5, 2015 report, Dr. Felix M. Kirven, a Board-certified orthopedic surgeon,
indicated that appellant sustained a work-related injury on December 11, 1996. He noted that
appellant had an accepted claim for lumbar strain and thoracic strain with lumbar radiculopathy.
Dr. Kirven opined that appellant also sustained a right hip injury on December 11, 1996. He
indicated that on the date-of-injury appellant was reaching up on a conveyor belt to remove a box
that was very high, the weight of the box was misjudged, and when he grabbed the box, he
placed it on a pallet twisting his back and right hip. Since that time appellant had chronic pain in
the right hip and groin, in addition to lower back pain. Dr. Kirven indicated that x-rays dated
January 15, 2015 showed collapse of the joint space of the right hip and a large osteophyte over
the anterior lateral aspect of the right hip. He opined that appellant sustained a strain/labral
injury to the right hip as exemplified by the calcification on the anterolateral aspect of the right
hip radiograph. Dr. Kirven further indicated that over time appellant developed secondary
degenerative changes as a result of his December 11, 1996 work injury. He further indicated that
the labral tear was not diagnosed on his initial workup. Dr. Kirven concluded that appellant
sustained a right hip labral injury on December 11, 1996, which resulted in a calcified bony
fragment over the anterolateral hip and appellant developed progressive degenerative arthritis as
a result of the initial work injury.
On October 2, 2015 Dr. Kirven diagnosed primary osteoarthritis of the pelvis and
reiterated his opinion that appellant sustained a right hip injury on December 11, 1996 and his
labral tear with ligamentous tearing subsequently developed into primary osteoarthritis of the
pelvis (degenerative joint disease). He noted that appellant had no preexisting injuries to the
right hip.

2

By decision dated October 28, 2015, OWCP denied authorization for the additional
condition of degenerative osteoarthritis of the right hip because the evidence of record failed to
establish causal relationship between this condition and the December 11, 1996 employment
incident.
On November 24, 2015 appellant requested an oral hearing by a representative of the
Branch of Hearings and Review.
Appellant submitted a report dated December 16, 1996 from Dr. Joel Andrew Mason, a
Board-certified orthopedic surgeon, who indicated that appellant was in his usual state of health
until December 11, 1996 at which time he was at work and was in the process of pulling boxes
off an assembly line. Dr. Mason noted that appellant turned to walk from his workstation when
he felt severe pain in his right hip and his right leg gave way. Appellant had difficulty standing
or walking following this incident. Dr. Mason reported that appellant was seen at Sewell’s Point
Clinic because of the pain “primarily in his right hip” and was “unable to return to work because
of the pain in his right hip.” He reported that appellant had persistent pain in his right lower
back, as well as pain radiating into his right hip and buttock area, his right groin, and the anterior
right thigh. Dr. Mason noted that appellant had no previous problems with his right hip, but he
did have a work-related injury to his back in 1988 when he sustained a twisting injury to his
lower back while getting into a forklift. Appellant was treated conservatively with rest, heat, and
medication, his symptoms subsided over approximately one week, and he then returned to his
full duties. Upon physical examination, Dr. Mason found pain and voluntary guarding on the
extremes of motion of the right hip, but no localized tenderness about the right hip. There was
no calf swelling or tenderness. The Homan’s sign was negative. X-rays of the pelvis, including
the right hip, revealed no gross fractures or dislocations, but were poor technically as a portion of
the greater trochanter was not seen on one x-ray and on the other x-ray was covered by the label.
For that reason, additional x-rays were taken of the right hip in a long anteroposterior and long
lateral projection, and it revealed no fractures or dislocations. The joint space was well
preserved and the normal spherical shape of the femoral head was well maintained. The
sacroiliac joints were well preserved and there were no obvious fractures about the pelvis or hip
area. X-rays of the lumbosacral spine demonstrated moderate preexisting degenerative joint
disease. Dr. Mason diagnosed acute dorsal and lumbosacral strain superimposed upon
preexisting degenerative joint disease of the lumbosacral spine. He noted that “[i]t was also felt
that [appellant] had a contusion [and] muscle and ligament strain of the right hip.”
On January 9, 1997 Dr. Mason continued to diagnose contusion and muscle and ligament
strain of the right hip. He also diagnosed tendinitis at the point of attachment of the back
muscles to the posterosuperior iliac spine on the right and synovitis of the right sacroiliac joint.
In reports dated January 23 and February 10, 1997, Dr. Mason reiterated his diagnoses
and opinions.
On November 21, 1997 and February 3, 1998 Dr. Mason found that appellant’s hip
flexion, extension, abduction, and adduction were five out of five.
In a March 11, 1998 report, Dr. Mason noted that appellant was involved in a motor
vehicle accident in October 1996 and February 1997 and he was treated by a chiropractor on

3

both occasions with heat, ultrasound, electrical stimulation, and adjustments to his back and right
leg. He noted that appellant was under the care of his chiropractor through the middle of
January 1997 and his work-related injury occurred on December 11, 1996. Dr. Mason reported
that appellant neglected to mention either of these two accidents to him at the time of his original
visit.
In an April 10, 2002 report Dr. Richard T. Holden, a Board-certified orthopedic surgeon,
noted that on December 11, 1996 appellant was working on an assembly line and while he was
picking up a box, he twisted and then started to put it down. Appellant instantly developed a
very sharp pain in his right buttock, right lateral hip, and anterior lateral hip. After two or three
steps later, his right leg gave out on him. Appellant had similar complaints ever since his
incident, but at a lower intensity. Dr. Holden reported that appellant’s medical history included a
low back strain in 1985 while getting up on a forklift, an automobile accident in 1995, and
another automobile accident in 1996 resulting in mild low back, upper back, and neck pain.
A lumber spine MRI scan dated April 26, 2002 demonstrated degenerative disc disease,
disc bulges at L3-4 and L4-5, degenerative facet change of the lower lumbar spine, and mild
retrolisthesis of L5 on S1.
On September 12, 2002 Dr. Holden noted that electromyography studies showed a
chronic right L5 nerve root radiculopathy and an x-ray showed degenerative arthritis of the hip.
He indicated that the automobile accidents of February and October 1996 were not related to
appellant’s lower back history as they were cervical spine injuries.
In reports dated July 29 and October 30, 2014, Dr. Kirven reiterated his diagnoses and
opinions. He also reported that appellant injured his neck and right shoulder on June 18, 2004
when he was opening a tailgate to a truck for which the pin was bent.
A telephonic hearing was held before an OWCP hearing representative on
March 15, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
Appellant resubmitted an October 30, 2014 report from Dr. Kirven in support of his
claim.
By decision dated May 26, 2016, OWCP’s hearing representative affirmed the prior
decision.
On March 13, 2017 appellant requested reconsideration and submitted a November 9,
2016 report from Dr. Kirven who found that radiographs of the hip dated July 29, 2014 showed
end-stage arthritis of the hip with collapse of the cartilage space. His lower extremity motor
examination demonstrated that hip flexion, extension, adduction, and abduction was five out of
five. Dr. Kirven noted that appellant’s right hip labral tear went undiagnosed despite a hip
arthrogram and radiographic studies. He continued to opine that appellant developed secondary
degenerative arthritis as a result of his undiagnosed labral tear in the hip.
By decision dated March 30, 2017, OWCP denied modification of its prior decision.

4

LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which attributable to the employee’s own intentional conduct.2 In
discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.3
The Board has held that if a member weakened by an employment injury contributes to a
later injury, the subsequent injury will be compensable as a consequential injury, if the further
medical complication flows from the compensable injury so long as it is clear that the real
operative factor is the progression of the compensable injury.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP accepted appellant’s claim for lumbar radiculopathy and aggravation of
preexisting lumbosacral strain. However, it declined to expand the claim to include right hip
degenerative osteoarthritis. The Board finds that appellant has not met his burden of proof to
establish that his right hip condition was causally related to the accepted December 11, 1996
employment injury.
Dr. Mason diagnosed right hip contusion and strain. He also diagnosed tendinitis at the
point of attachment of the back muscles to the posterosuperior iliac spine on the right and
synovitis of the right sacroiliac joint. Dr. Mason indicated that appellant was involved in a motor
vehicle accident in October 1996 and February 1997, noting that appellant was under the care of
his chiropractor through the middle of January 1997 and his work-related injury occurred on
December 11, 1996. He noted that appellant neglected to mention either of these two accidents
to him at the time of his original visit and he did not opine as to the course of the condition. The
2

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A Larson, The Law of Workers’ Compensation § 10.01 (2000).

3

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

4

S.M., 58 ECAB 166 (2006); Raymond A, Nester, 50 ECAB 173, 175 (1998).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Ruthie M. Evans, 41 ECAB 416 (1990).

5

Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.7
Consequently, the reports from Dr. Mason are insufficient to satisfy appellant’s burden of proof
with respect to causal relationship.8
In his reports, Dr. Holden indicated that on December 11, 1996 appellant was working on
an assembly line and while he was lifting a box, he twisted, and then started to put it down.
Appellant instantly developed a very sharp pain in his right buttocks, right lateral hip, and
anterior lateral hip. Dr. Holden noted that an x-ray showed degenerative arthritis of the hip. He
reported that appellant’s medical history included a low back strain in 1985 while getting up on a
forklift, an automobile accident in 1995, and another automobile accident in 1996 resulting in
mild low back, upper back, and neck pain. Dr. Holden indicated, however, that the automobile
accidents of February and October 1996 were not related to appellant’s lower back history as
they were cervical spine injuries. He failed to provide sufficient medical rationale explaining
how the December 11, 1996 employment incident caused or aggravated his right hip condition.
Thus, the Board finds that the reports from Dr. Holden are insufficient to establish a
consequential injury.
In his reports in 2016, Dr. Kirven diagnosed primary osteoarthritis of the pelvis. He
opined that appellant sustained a right hip injury on December 11, 1996 and his labral tear with
ligamentous tearing subsequently developed into primary osteoarthritis of the pelvis. Dr. Kirven
indicated that on the date-of-injury appellant was reaching up on a conveyor belt to remove a box
that was very high, the weight of the box was misjudged, and when he grabbed the box, he
placed it on a pallet twisting his back and right hip. He indicated that radiographs of the hip
dated July 29, 2014 showed end-stage arthritis of the hip with collapse of the cartilage space, and
x-rays dated January 15, 2015 showed collapse of the joint space of the right hip and a large
osteophyte over the anterior lateral aspect of the right hip. Dr. Kirven opined that appellant
sustained a strain/labral injury to the right hip as exemplified by the calcification on the
anterolateral aspect of the right hip radiograph. He opined that appellant’s labral tear was not
diagnosed on his initial work-up despite a hip arthrogram and radiographic studies. Dr. Kirven
concluded that appellant sustained a right hip labral injury on December 11, 1996, which resulted
in a calcified bony fragment over the anterolateral hip, and appellant developed progressive
degenerative arthritis as a result of the initial work injury. He noted that appellant’s condition
occurred while he was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed condition.9 The Board has held that the mere fact that appellant’s symptoms arise
during a period of employment or produce symptoms revelatory of an underlying condition does
not establish causal relationship between appellant’s condition and his accepted employment
injury.10 The need for rationale is particularly important as the record indicates that appellant
7

See S.E., Docket No. 08-2214 (issued May 6, 2009).

8

Id.

9

See K.W., Docket No. 10-0098 (issued September 10, 2010).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); P.B., Docket No. 14-0837 (issued August 12, 2014).

6

had a history of twisting injuries in 1985 and 1988 while getting into a forklift, and motor vehicle
accidents in 1995, 1996, and 1997. For these reasons, the Board finds that the reports from
Dr. Kirven are insufficient to establish that appellant’s right hip condition was caused or
aggravated by factors of his federal employment.
As appellant has not submitted any rationalized medical evidence to support that his right
hip condition was causally related to the accepted December 11, 1996 employment injury,
OWCP properly declined to expand the claim to include right hip degenerative osteoarthritis as
an accepted condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right hip
condition as a consequence to his accepted December 11, 1996 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

